—In an action to recover a down payment, the defendants appeal from an order of the Supreme Court, Nassau County (Kohn, J.), dated August 1, 1994, which denied their motion to vacate a default judgment dated May 25, 1994.
Ordered that the order is affirmed, with costs.
The Supreme Court found that the proffered excuse of law office failure was not a reasonable excuse for the defendants’ default. Under the circumstances of this case we discern no improvident exercise of discretion in the Supreme Court’s rejection of this excuse (see, Fennell v Mason, 204 AD2d 599; Putney v Pearlman, 203 AD2d 333).
The defendants’ remaining contentions are without merit. Sullivan, J. P., Thompson, Krausman and Florio, JJ., concur.